PER CURIAM.
Lisa Reynolds appeals the summary denial of her motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), in which she alleges that she is entitled to be resentenced under the authority of Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied relief, stating that Reynolds was sentenced as a habitual offender, making Heggs inapplicable to her sentence. However, the trial court failed to attach to its order any record documents which reflect that she was sentenced as a habitual offender. We therefore reverse and remand for attachment of those portions of the record which conclusively refute Reynold’s claim or for further proceedings on this issue.
Reversed and remanded.
FULMER, A.C.J., and NORTHCUTT and GREEN, JJ., Concur.